Title: To James Madison from Hans Rudolph Saabye, 24 September 1804 (Abstract)
From: Saabye, Hans Rudolph
To: Madison, James


24 September 1804, Copenhagen. “In my last respects of 30th. May I mentioned that the Prince Royal would visit Norway. Against the Expectation of every body, this journey however did not take place, altho’ the Man of War destined for conveying him thither, Sail’d for Fladstrand where H. R. H. intended to embark. Instead hereof the Prince has Spent the Summer in Holstein, from where he returned the day before yesterday.
“The political situation of Denmark is the same as before, owing to the amical footing it stands on with all other Powers, and no disturbance herein is to be feared, as long as the continental Peace lasts, which is expected will be the case, in spite of the differences, lately taken place between the Courts of Russia and France. A considerable Russian fleet has been equipped and cruized in the Baltic, from which 3 Men of War and two Frigates were detached for the North Sea. These are now returned here, and will go back to Russia. The situation of things gave rise to more sanguine expectations about Trade, than have been realized, but though it has been rather dull, our market has been one of the best, and the considerable number of Ships from the U. S. which have brought cargoes here, have generally disposed thereof to advantage. I have the honour of inclosing the customary semi-annual list till the end of June [not found].”
